DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 7-9, 14-16 and 21 are allowed.
The following is an Examiner’s statement of reasons for allowance:
First, the present invention, when considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance, is patent eligible under 35 U.S.C. § 101. Specifically, the claims when viewed as a whole are directed toward a practical application of the training and use of machine learning models in controlling a health device. In particular, the claimed training, testing and updating of them model to determine the outcome categories, and then applying the model to control a health device, which provides an improvement to the control of health devices in patient management. Such improvements provide a practical application of the abstract idea. Therefore the claim is Subject Matter Eligible.
Second, the cited prior art fails to expressly teach or suggest method, system and computer program product for generating a set of prediction targets from clinically-defined hierarchical metadata represented by a hierarchical arrangement of nodes that performs the following functions:
training, by a computer system, a model based on clinical data of patients with a given condition to determine outcome categories, wherein the outcome categories serve as a set of prediction targets for the model and correspond to selected nodes of the clinically-
updating, by the computer system, the set of prediction targets and the model until scores for the set of prediction targets satisfy a threshold value, wherein the updating comprises: […];
merging each node corresponding to an identified prediction target having a corresponding parent node into the corresponding parent node, wherein the corresponding parent node includes the one or more outcomes of the node corresponding to the identified prediction target; 
removing each node corresponding to an identified prediction target at a highest level of the clinically-defined hierarchical metadata; 
updating the set of prediction targets with the outcome categories of the merged nodes and the outcome categories of nodes corresponding to prediction targets with scores satisfying the threshold value; and
training the model based on the set of prediction targets to produce an updated trained model
Specifically, the prior art does not teach training a model to determine outcome categories, wherein the outcome categories serve as a set of prediction targets and correspond to nodes in the hierarchical metadata, and updating the prediction targets and model until the scores of the prediction targets satisfy a threshold by merging nodes with a parent node at a higher level in the 
The most remarkable prior art of record is as follows:
Tang, U.S. Patent Pub. No. 2018/0060513
Barsoum, U.S. Patent Pub. No. 2014/0279754
Toderici, U.S. Patent No. 8,819,024
Shaprio, U.S. Patent No. 10,600,406
Falchuk, U.S. Patent Pub. No. 2008/0275732
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.E.L./Examiner, Art Unit 3626                                                                                                                                                                                                        

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626